405 F.2d 880
Julius J. GULLEDGE and Taylor Lee Mosley, Appellants,v.UNITED STATES of America, Appellee.
No. 26218.
United States Court of Appeals Fifth Circuit.
January 3, 1969.

Robert C. Maley, Jr., Houston, Tex., for appellants; Strickland, Gordon & Sheinfeld, Houston, Tex., of counsel.
Morton L. Susman, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for appellee.
Before GOLDBERG and MORGAN, Circuit Judges, and LIEB, District Judge.
PER CURIAM:


1
The two appellants, Julius J. Gulledge and Taylor Lee Mosley, were convicted of transporting stolen whiskey in interstate commerce in violation of 18 U.S.C.A. § 2314, and of conspiring to commit the same offense in violation of 18 U.S.C.A. § 371. On appeal, Gulledge and Mosley complain of procedural errors and argue that the evidence was insufficient to support the jury's guilty verdict.


2
Upon consideration of the alleged procedural errors in light of the developed case law, we find no substance in these contentions. Furthermore, a study of the record reveals ample evidence to sustain the jury's verdict of guilty. Accordingly, the judgment must be and hereby is affirmed.